Citation Nr: 0602295	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  98-10 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a chronic 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1946, and from August 1950 to February 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of 1998 rating decisions by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In a June 12, 1998 rating decision the RO 
adjudicated and denied the claims on the merits 
notwithstanding prior final rating decisions.  The veteran 
appealed, and in April 2000, the Board denied the claims as 
not well grounded.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC), and a May 2001 CAVC Order vacated 
the April 2000 Board decision.  The matter was remanded to 
the Board for consideration of matters raised in that Order.  

In May 2002, the Board remanded the appeal after receiving 
the veteran's request for a hearing before a Veteran's Law 
Judge sitting at the RO (Travel Board hearing), and to comply 
with the May 2001 CAVC Order.  

In February 2005, the Board found that the veteran had 
submitted new and material evidence to reopen his claims and 
remanded the issues for further development.


FINDINGS OF FACT

1.  Psychiatric symptoms reported during active military 
service represented manifestations of a personality disorder.

2.  No superimposed psychiatric disorder was manifested in 
service and no current psychiatric condition is otherwise 
related to military service.

3.  A chronic gastrointestinal disability is not shown by 
competent medical evidence to have a nexus or relationship to 
service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active military service, and a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.127 (2005).

2.  A chronic gastrointestinal disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, and prior to any rating 
decision, the RO must provide the veteran with the 
aforementioned notices.  In this instance, even though the 
veteran was not provided the aforementioned notice prior to 
the rating decision in question, he was not prejudiced by 
such failure.  In this regard, written notice provided in 
February 2004 fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
parties to submit all pertinent evidence in their possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
to include the conduct of appropriate examinations.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II.  Service connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Background

Service medical records show that the veteran was admitted to 
the sick list for record purposes only on board the USS Bryce 
Canyon in December 1950 with the diagnosis observation, 
psychiatric (acute depression).  The veteran was very 
depressed and tearful while in an absent without leave status 
and was admitted directly to the hospital without being seen 
by Medical Officers of his ship.  

Upon admission in the hospital, the veteran stated that he 
was troubled with his stomach.  He was very tearful and 
depressed and refused to give any history of specific 
difficulty.  Within a short time he admitted that when he 
awoke that morning and discovered that he was one hour over 
his authorized leave period, it frightened him a great deal 
and his buddies brought him to the hospital.  He stated that 
he had gone to Tijuana, Mexico, on the previous night with 
the idea of getting drunk so that he could have "courage" 
to come to the sick bay and report his stomach trouble.  The 
veteran described his difficulty as a "nervous stomach" 
with an increase in symptoms when he became anxious or 
nervous.  It was noted that the veteran drove a truck in 
civilian life and when jobs were hard to get, his stomach was 
worse.  He indicated that during his first period of active 
duty he had sea sickness all the time when they were out of 
port, and after he was discharged and went back home he had 
an onset of stomach trouble.  He admitted that he got very 
nervous when his stomach knotted up.  During his ensuing 
weeks it had been noted that whenever there was a disrupting 
influence of any sort on the ward the veteran would present 
himself the next day complaining that he was nervous or that 
his stomach was bothering him.  On February 5, 1951, 
following an adequate period of observation, the veteran was 
diagnosed with achalasia precipitated by guilt, worry, and 
alcoholic gastritis; inadequate personality.

A report of the Board of Medical Survey dated in February 
1951 showed that the veteran was found to be unfit for 
service due to his inadequate personality, which was found to 
have existed prior to service.  On his discharge examination 
dated in February 1951, his abdomen was found to be normal, 
and it was noted that he had an inadequate personality.

At an October 1951 U.S. Civil Service Commission Examination 
a gastrointestinal examination was negative for any 
abnormalities.  Under the portion of the examination titled 
"Nervous System" the examiner checked "yes" to the question 
of whether the veteran had ever been hospitalized or treated 
for a mental illness.  It was noted that he had been 
hospitalized at San Diego Naval Hospital from November 1950 
to February 1951.  Under the caption "[D]escribe any 
residuals of previous mental or nervous illness," the 
examiner wrote "none".  It was noted that the veteran had a 
history of a nervous condition.

Received in August 1952 was the veteran's Application for 
Hospital Treatment or Domiciliary Care.  In the medical 
certificate section the examining physician noted that the 
veteran reported a history of nervousness, stomach trouble, 
and a feeling of tightness in the upper mid-abdomen.  He also 
reported that he was hospitalized while in service for eleven 
weeks for nervousness. The diagnoses were anxiety state and 
upper respiratory infection.

In a letter dated in July 1955, Michael C. Watson, M.D. 
diagnosed catatonic - schizophrenia.

An August 1955 report of contact noted that an emergency 
hospitalization was requested for the veteran who was being 
held in jail and had a diagnosis of catatonic schizophrenia.  
It was noted that he was highly nervous.

An August 1956 letter reports that the veteran was 
hospitalized at South Carolina State Hospital between 
February and March 1954, and continuously hospitalized since 
August 1955.

June 1957 VA records show that the veteran was admitted as a 
transfer from the South Carolina State hospital.  At 
admission he was diagnosed with a chronic undifferentiated 
type schizophrenic reaction.  The veteran was considered 
incompetent.  

In July 1957, it was noted that the veteran had made very 
little improvement.  After being prescribed Thorazine and 
being granted leave of absence (LOA) in the care of his 
family beginning in December 1957, the veteran continued to 
improve.  In October 1958, the veteran returned from LOA, 
unaccompanied and stated that he had done very well while at 
home.  In November 1958, he was not present for bed check and 
in February 1959 the veteran was discharged AMA from 
elopement status, by order of the chief of neuro-psychiatric 
service.  

Records from South Carolina State Hospital indicate that the 
veteran was hospitalized from July to August 1963 with a 
diagnosis of schizophrenic reaction, residual type.

In a VA Diagnostic Summary dated in August 1992 it was noted 
that the veteran was admitted to medicine with multiple 
physical complaints, including stomach pain progressing to 
nausea and vomiting.  His psychiatric/psychological 
assessment was significant for a history of cognitive 
impairment, which was thought to be due to his alcohol abuse.  
It was also noted that he was service-connected for an 
undetermined psychiatric condition, but it was also noted 
that there was no evidence of psychiatric disease at that 
time.

VA treatment records dated from July 1993 to May 1994 showed 
that the veteran was treated on several occasions for 
complaints of abdominal pain, gastritis, GERD 
(gastroesophageal reflux disease), and for other unrelated 
medical problems.

Treatment records from the Family Health Centers, Inc. dated 
from January 1994 to August 1995 showed that the veteran 
received treatment for schizophrenia, anxiety, abdominal 
pain, GERD, gastritis, and unrelated medical problems.  In 
June 1994, it was noted that he reported having a history of 
psychiatric illness since World War II, and claimed he was 
released from a psychiatric hospital in 1956 on medication 
and discontinued the bottled medications two years after 
being released.

VA treatment records dated from January 1995 to April 1996 
showed that the veteran was treated for a somatization 
disorder, generalized anxiety disorder, psychosis, mild 
dementia, gastritis, peptic ulcer disease, and GERD, as well 
as other unrelated medical problems.

VA treatment records dated in February 1996 showed a 
diagnosis of alcohol abuse/anxiety disorder.  In April 1996, 
the examiner noted alcohol abuse, anxiety disorder, and 
somatization.  The examiner stated that the veteran appeared 
drug seeking and somewhat confused.  

In October 1998, the veteran testified at a hearing at the RO 
that when he enlisted for his second period of service he was 
examined and found to be physically and mentally qualified to 
enter the Navy.  He indicated that in August 1950 he was 
admitted to the Naval Hospital and was "in a bad fix" and was 
given Phenobarbital, which quieted him down.  He testified 
that when he was feeling better, he was asked to sign a slip 
and was sent home.  He indicated that when he was discharged 
from the Navy in February 1951, he worked for the U.S. Civil 
Service Commission where a Medical Examination was completed 
in October 1951, which showed he had a history of a nervous 
condition.  He claimed that after three years he discontinued 
employment with the Civil Service Commission because of his 
nervous condition.  He also claimed that he applied to the VA 
for hospital treatment in January 1952, and that the 
application showed a diagnosis of "anxiety state".  He 
testified that when he applied for treatment at the VA, he 
was having problems similar to the problems he had in 
service.  He claimed that he had a nervous condition 
continuously since being discharged from service in February 
1951.  He reported that he was being seen at the Columbia VA 
medical center for his nervous condition and that he still 
had stomach problems.  He testified that he thought that his 
stomach problems might be related to his nervous condition.

VA treatment records dated 1997 to 2002 show a diagnosis of a 
recurrent non psychotic unipolar depression in October 2000.  
An upper GI series was conducted in May 2001 and a tiny 
intermittent sliding hiatus hernia was observed during 
fluoroscopy.  In February 2000, it was noted that the veteran 
was taking Felodipine because of some obscure reason, not 
causing any side effects.  The veteran was told to resume 
taking his medications.  The veteran was told to stop 
drinking and smoking.  

In June 2001, it was noted that the veteran appeared to be a 
chronic alcoholic who continued to minimize his drinking.  
The examiner indicated that the veteran's somatic complaints, 
anxiety and depression could be consequences/constituents of 
his alcoholic lifestyle.  It was further noted that his 
frequent demands for medications may be a part of his 
addictive process.  The examiner stated that the only way to 
tell if his anxiety and depression were separate entities 
from his alcoholism was to monitor his condition during a 
period of extended sobriety.  

At a July 2003 Travel Board hearing, the veteran testified 
that he continued to have a nervous condition after discharge 
from service.  He indicated that he had depressed nerves from 
being on a boat for so long.  The veteran stated that he had 
stomach problems from being on a boat and drinking salt 
water.  The veteran testified that after his second period of 
service he worked as a civilian with the Corps of Engineers 
in Charleston for two years until he was admitted to the 
State Hospital in 1953 or 1954. 

At his March 2004 VA psychiatric examination, it was noted 
that the veteran was a very poor historian.  The veteran 
reported that he continued to drink approximately one-half 
pint of liquor when he drinks.  It was noted that the veteran 
had a history of withdrawal shakes, and records indicated a 
history of delirium tremens with hallucinations when 
detoxing.  He reported periods of depressed mood but that 
they only lasted a day or two at a time.  He denied any 
excessive anxiety or worrying.  It was noted that the veteran 
was on psychiatric medication.  The veteran was not receiving 
any psychiatric care.  After examination, the physician 
indicated that the veteran had a long history of problems 
with documented alcohol dependence.  He continued to drink 
alcohol on a regular basis.  He had some early symptoms of 
dementia which might very well be alcohol related.  He had 
some sleep disturbance which could also be related to his 
substance abuse.  The veteran denied other psychiatric 
symptoms.  It was the examiner's opinion that his disability 
was primarily related to his substance abuse and not service 
connected.  The examiner noted that although the veteran had 
a Global Assessment of Functioning (GAF) score of 25, this 
was primarily due to his difficulty communicating as a result 
of his dementia which was likely secondary to alcohol.  The 
veteran was not capable of handling his own funds.  

At a March 2004 VA digestive conditions examination, the 
veteran reported that his abdominal discomfort began in 1946.  
He stated that he did not seek a physician while he was in 
the military for this problem but began to seek medical care 
after being discharged from the military.  The examiner noted 
that extensive review of the veteran's claims file showed 
that there was documentation of complaints of nervous stomach 
during a psychiatric admission in the mid 1950s.  Again it 
was noted that he veteran was a very poor historian.  The 
examiner noted a history of schizophrenia and a long history 
of alcohol abuse.  The veteran reported that he had been 
diagnosed with a peptic ulcer.  

The examiner noted that the claims file was reviewed but he 
could not find medical records to document the veteran's 
claim that his abdominal symptoms began while he was in the 
military.  It was indicated that there was mention of 
abdominal complaints early in the 1950s, but this was after 
he was discharged from the military.  The examiner did not 
believe that it was likely that the veteran's 
gastrointestinal disorders/symptoms were related to military 
service.

In a February 2005 decision, the Board found that the veteran 
submitted new and material evidence to open his claims for 
service connection for a psychiatric disability and a 
gastrointestinal disorder and was remanded for further 
development to include scheduling the veteran for a VA 
examination to ascertain the nature and etiology of his 
disabilities.

At his May 2005 VA psychiatric examination, the examiner 
noted that the veteran seemed to minimize his alcohol use.  
When it came to opioids, he stated that he did no have any 
now but "really wanted" to use these drugs and made several 
drug seeking comments during the evaluation.  Following his 
mental status examination the Axis I diagnosis was dementia 
and alcohol dependence from history.  No disorder was linked 
to the veteran's military service.

At his June 2005 VA gastrointestinal examination, the 
examiner indicated that the veteran had a long history of 
gastrointestinal complaints.  These complaints were due to 
alcoholic gastritis and a psychophysiological 
gastrointestinal disorder which were aggravated by emotional 
upset.  The examiner opined that it was less likely than not 
that the veteran's alcoholic gastritis was caused by or 
aggravated by military service and it was less likely than 
not that the veteran's psychophysiological gastrointestinal 
reaction was caused by or aggravated by military service.

The examiner indicated that the rationale for these opinions 
was that the veteran would not have gastritis were it not for 
drinking alcohol.  Alcohol intake would not be considered to 
be a legitimate explanation for a service connected problem.  
In addition, the veteran gave evidence of onset of his 
psychophysiological gastrointestinal complaints prior to the 
second enlistment in the military and there was no evidence 
that his active military service aggravated that condition.

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for psychiatric and 
gastrointestinal disabilities.

The veteran's service medical records show a diagnosis of 
inadequate personality which was found to have existed prior 
to service, not aggravated by service.  The veteran was found 
unfit for further useful naval service.  Post-service medical 
records do not show a psychiatric diagnosis until 1954 at 
which time the veteran was diagnosed with a schizophrenic 
reaction.  Notably, no medical record even suggests a causal 
connection between the veteran's current psychiatric 
disability and active military service.

At this juncture, it must be emphasized that personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre- 
service origin. See 38 C.F.R. § 3.303(c).  Personality 
disorders such as that manifested by the veteran during 
service are not diseases or injuries for compensation 
purposes. However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.  Thus, although 
service connection is not appropriate for the veteran's 
diagnosed personality disorder, an inservice  disability 
superimposed on that disorder might be service connected.

At his March 2004 VA psychiatric examination, it was the 
examiner's opinion that his disability was primarily related 
to his substance abuse and not service connected.  A May 2005 
VA psychiatric examination did not report a contrary opinion.

As for the veteran's claim for service connection for a 
chronic gastrointestinal disability, the service medical 
records diagnosed alcoholic gastritis.  On his discharge 
examination in February 1951, his abdomen was found to be 
normal, and it was noted that he had an inadequate 
personality.  

At his June 2005 VA gastrointestinal examination, the 
examiner indicated that the veteran had a long history of 
gastrointestinal complaints.  These complaints were due to 
alcoholic gastritis and a psychophysiological 
gastrointestinal disorder which were aggravated by emotional 
upset.  The examiner opined that it was less likely than not 
that the veteran's alcoholic gastritis was caused by or 
aggravated by active military service and it was less likely 
than not that a psychophysiological gastrointestinal reaction 
was caused by or aggravated by active military service.

In summary, the preponderance of the medical evidence is 
against finding that either a psychiatric or a chronic 
gastrointestinal disability was incurred in or aggravated by 
active military service.  Although the veteran presented with 
a personality disorder in service, the medical evidence of 
record demonstrates no causal connection between service and 
the veteran's current psychiatric disability, variously 
characterized as anxiety, depression, and schizophrenia, and 
active military service.  Likewise, although the veteran was 
found to have alcoholic gastritis while in service, the 
medical evidence of record demonstrates no causal connection 
between the veteran's current abdominal symptoms and active 
military service.  There is no basis to grant service 
connection for a disease due to alcoholism where the 
alcoholism is due to willful self intoxication.  Based on 
these findings and following a full review of the record, it 
is concluded that the preponderance of the evidence is 
against the claims of entitlement to service connection for 
psychiatric and chronic gastrointestinal disabilities.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for a chronic 
gastrointestinal disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


